Citation Nr: 1718018	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected rheumatoid arthritis (RA) of both hands.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus type II (diabetes).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1986 to August 1994, January 1997 to October 1997 and from August 2002 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Seattle, Washington, which granted service connection for bilateral rheumatoid arthritis of the hands with a 20 percent disability rating, effective October 1, 2009.  Additionally, in the same rating decision, the RO granted service connection for diabetes at 20 percent disabling effective October 1, 2009.  The Veteran appealed the assigned ratings in an April 2010 notice of disagreement and perfected an appeal to the Board.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

The Veteran originally requested a video hearing with a Veterans' Law Judge.  The hearing was scheduled for March 27, 2017, but the Veteran failed to appear, which the Board considers a withdrawal of the request.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACTS

1.  For the entire period on appeal, the Veteran's service-connected rheumatoid arthritis of both hands did not evidence symptom combinations productive of impaired health or incapacitating exacerbations occurring three or more times a year.

2.  For the entire period on appeal, the Veteran's service-connected diabetes mellitus is manifested by a need for regular insulin, a restricted diet, and regulation of activities.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for rheumatoid arthritis of both hands, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5002 (2016).  

2.  The criteria for a rating of 40 percent, but no more, for diabetes mellitus type II have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119,        Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Board finds that the Veteran has been afforded adequate assistance concerning the claim.  Service treatment records (STRs) and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations in October 2012, May 2014, and January 2016.  The examination results contained sufficient descriptive information to accurately adjudicate the claims.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.



General Legal Criteria for Increase Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period form the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.  

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Rheumatoid Arthritis 

For the period on appeal, the Veteran's service-connected rheumatoid arthritis of both hands has been rated at 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under 38 C.F.R. § 4.71a, DC 5002 rheumatoid arthritis, when an active process,  is rated 20 percent disabling when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent evaluation is warranted for weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent evaluation is warranted for constitutional manifestations associated with active joint involvement, totally incapacitating.

When rheumatoid arthritis is not an active process, the rating is to be assigned for chronic residuals.  For residuals such as limitation of motion or ankylosis either favorable or unfavorable, the rating is made under the appropriate Diagnostic Code for the specific joint(s) involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the Diagnostic Codes a rating of 10 percent is assigned for each such major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A note to Diagnostic Code 5002 states that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation is assigned.  38 C.F.R. § 4.71a, DC 5002, Note (2016).

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Moreover, "for the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints," whereas "multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities . . . are considered groups of minor joints, ratable on a parity with major joints."  38 C.F.R. § 4.45(f).

Limitation of motion for individual digits

Limitation of motion of individual digits are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228 - 5230 (2016).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5228 limitation of motion of a thumb warrants a noncompensable rating of the thumb when there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when there is a gap of one to two (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229 limitation of motion of the index (2nd finger) or longer (3rd or middle finger) warrants a noncompensable rating when there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A maximum 10 percent rating is warranted of the major or minor extremity with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230 any limitation of motion of the ring (4th finger) or little (5th) finger warrants a noncompensable evaluation.

Diabetes Mellitus Type II

The Veteran's diabetes mellitus, type II is rated as 20 percent disabling under DC 7913, which evaluates impairment from diabetes mellitus.  Specifically, pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or, oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.   38 C.F.R. § 4.119, DC 7913 (2016).  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id. at Note (1).  

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

Factual Background

In June 25, 2009, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus type II and rheumatoid arthritis, among other disabilities.  In March 2010, the RO granted service connection for diabetes and assigned a 20 percent disability rating, effective October 1, 2009.  In the same rating decision, the RO granted service connection for rheumatoid arthritis and assigned a 20 percent disability rating, effective October 1, 2009.  The Veteran was diagnosed with diabetes and rheumatoid arthritis during his time in service, thus the effective dates assigned are one day after the Veteran was discharged from service.  The Veteran filed a notice of disagreement (NOD) on April 2010, seeking an increased rating in excess of 20 percent for both his bilateral rheumatoid arthritis of the hands and diabetes mellitus.  Subsequently, the Veteran perfected an appeal with the initial disability ratings assigned.

Entitlement to initial rating in excess of 20 percent for rheumatoid arthritis

In a July 2009 VA examination, the Veteran reported onset of bilateral hand swelling and severe pain about a year prior.  He was seen by a non-VA rheumatologist and a military rheumatologist, and was diagnosed as having rheumatoid arthritis.  The initial onset of swelling was primarily around the MCP and PIP joints of the hands bilaterally.  He is left hand dominant.  He has had morning stiffness of at least 1-hour duration when he presented to the rheumatologist.  His blood tests for both rheumatoid factor and CCP were negative.  MRI of the right hand was obtained, which revealed moderate extensor compartment tenosynovitis with some proliferative synovitis.  The Veteran was initially treated with low-dose prednisone with some improvement.  However, this aggravated the control of his diabetes mellitus type II.  In early 2009, he was started on low-dose methotrexate.  The pain had now started to be from three to nine.  It was 10/10 prior to methotrexate.  The Veteran had used wrist splints intermittently to decrease the thumb pain.  Because of the hand swelling and pain, the Veteran's typing is limited to about five minutes.  He had missed about 50% of work in the prior year because of his hand symptoms.  Writing was limited to five minutes, and the Veteran needed someone to cut up his food so that he could hold on to a fork and eat.  He had difficulty tying his shoes.  He reported severe flare-ups at least once a week lasting about two to three days at a time.  He was not aware of any precipitating causes; the flare-up was relieved with time and rest.  Likewise, he had incapacitating exacerbations two to three times a month lasting two to three days at a time.  

The examiner reported that the Veteran's hands bilaterally reveal some synovitis of the MCP and PIP joints diffusely bilaterally.  There was tenderness to palpation throughout the MOP and PIP joints of all of the fingers and thumb bilaterally.  The Veteran had no nodules or deformity of the fingers.  He was able to oppose the thumb to all of the fingers.  Strength was 5-/5 due to discomfort.  Additionally, he was able to form a fist, but with limited dexterity because of the discomfort.  There was moderate functional impairment.

The Veteran's bilateral hand x-rays showed degenerative changes of the DIP joints of the 5th digits bilaterally, but no erosions.  He had mild DJD of the IP joints and the thumbs.  There were no radiographic findings for inflammatory arthritis.  The examiner concluded the Veteran had synovitis involving his hands, consistent with rheumatoid arthritis.

In a rheumatology note in November 2009, the Veteran reported that his RA started as mild stiffness in his bilateral hands and mild use dependent and post-use hand pain.  During the visit, the Veteran developed very acute bilateral hand swelling ("both hands the size of baseballs" almost overnight) so significantly he was unable to close his fingers.  This acute hand swelling was initially not very painful, but slowly became more painful in the following weeks.  Pain involved palms of both hands as well as MCPs, PIPs, and DIPs to some degree.  Over time, swelling localized more to his MCPs bilaterally.  

In an April 2010 addendum, the Veteran reported improvement in his pains in his fingers since starting hydroxychloroquine.  

In a June 2010, rheumatology note, the Veteran had bilateral hand soft tissue fullness without synovitis, fingers to palms, and some sense of fullness in fingers.  No cheiroplasty/prayer sign was present.  

In a July 2011 statement in support of claim, the Veteran stated that his RA flairs up about 50 percent of the time and when that occurs he is limited by the following: (1) writing with left hand limited to 10 to 15 minutes before it cramps so bad that he cannot hand write anymore; (2) he has problems with the ADLs, to include the inability to tie his shoes, button a shirt, or pull up a zipper (the inability of the finger to close with the thumb makes this impossible); (3) typing had gotten even harder as he cannot write less, from an original 60 words a minutes to 30 words, and now down to about 15 words a minute and only for short times; and (4) RA medications have helped with major joints some, but his hands are always in pain.

In a May 2014 examination, the Veteran's bilateral rheumatoid arthritis was examined.  The Veteran reported that his hands continue to be painful and stiff with swelling that gets worse with overuse.  He continued with hydroxychloroquine because it helped significantly with pain and stiffness of his hands and other joints.  The Veteran requested an adjustment for independent living from the VA because he could not open his round doorknobs at home or use a keyboard effectively.  The Veteran enjoyed woodworking, but could only do so for fifteen minutes before having to rest secondary to hand pain.  He required special medicine container tops for opening ease, and wears Velcro tabbed shoes since he was unable to tie his shoes.  

The Veteran reported flare-ups that impact the function of his hands, stating that his hands swell up like balloons and he can barely use them when that happens.  The examiner indicated that there is limitation of motion or painful motion for the fingers or thumbs.  Specifically, the index, long, ring, and little finger on both hands are limited and painful.  As to the anatomy of the Veteran's hand, there was no gap between the thumb pad and the fingers, and there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  

The Veteran had limitation of extension for the index and long finger on both hands.  Specifically, his extension was limited by no more than 30 degrees (he was unable to extend his finger fully, extension was limited to between 0 and 30 degrees of flexion) for the index and long finger on both hands.  There was no objective evidence of painful motion.  However, the Veteran was unable to perform repetitive-use testing with three repetitions.  Additionally, the Veteran had functional impairment for the index, long, ring, and little fingers on both hands.  In terms of pain, the Veteran had tenderness or pain to palpation for joints or soft tissue for the fingers on both hands.  However, the Veteran maintained normal strength in both hands.  Likewise, there was no ankylosis of the thumb or fingers on either hand.  The examiner indicated that all the Veterans fingers are tender at all joints, but more so distally (especially DIP joints that have some small Heberden's nodes).  Extension of digits 2-5 are limited by less than 10 degrees.  

The Veteran uses wrist splints nightly.  However, the Veteran's hands are not functionally impaired to such an extreme that he would be well served by an amputation with prosthesis.  After radiographic imaging was performed, the examiner indicated that the Veteran had degenerative or traumatic arthritis of multiple joints of both hands, which impacts his ability to work.  The examiner opined that pain, weakness, fatigability, or incoordination significantly limits range of motion or functional ability during flare-ups or repeated use of the Veteran's hands.  Specifically, the Veteran suffers from increased stiffness and pain during those times.  The examiner could not specify the degrees of motion loss during flare-ups without resorting to mere speculation.  

The Veteran reported taking hydroxychloroquine and Tylenol for his RA.  He has not lost weight or suffered from anemia because of the arthritis condition.  He does not have any joint deformities or any other involvement of other systems, aside from the joints, attributable to his RA.  The Veteran reported four or more non-incapacitating exacerbations a year.  These exacerbations last for about three to four hours.  For example, he drove for one and a half hours in traffic causing increased stress on his hands.  Conversely, the Veteran does not have incapacitating exacerbations or constitutional manifestations associated with active joint involvement that are totally incapacitating.

The Board finds that the Veteran's rheumatoid arthritis is an active process that results in four or more non-incapacitating exacerbations a year.  The Veteran's RA has been manifested primarily by complaints of pain, swelling, and stiffness in his hands.  However, his arthritis was not demonstrative of constitutional manifestations associated with active joint involvement, which are totally incapacitating.  His arthritis was also not manifested by weight loss or anemia productive of severe impairment of health.  Likewise, the evidence of record has not shown severely incapacitating exacerbations occurring four or more times a year or a lesser number over a prolonged period.  Moreover, the Veteran's RA has not been productive of definite impairment of health, or incapacitating exacerbations occurring three or more times a year.  The Board acknowledges that although the Veteran reported four or more exacerbations, his exacerbations have not been incapacitating.  The Veteran does use a wrist splint nightly and has trouble with tying his shoes, keyboarding, and writing during flare-ups.  However, there is not functional impairment of his hand that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  

The Board notes that, with reference to the Veteran's claim for an increased rating for rheumatoid arthritis under DC 5002, not only should rheumatoid arthritis be rated as an active process, but also chronic residuals of rheumatoid arthritis, such as limitation of motion, should be rated under the appropriate diagnostic codes for the specific joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, as noted to Code 5002, ratings for an active process will not be combined with ratings for chronic residuals.  Instead, the higher of the two evaluations should be assigned.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2016).

Furthermore, compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion."  See Mitchell, 25 Vet. App. at 36.  As such, a 10 percent rating for painful motion without compensable loss of flexion or extension is appropriate.  See                      38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

Here, the medical evidence shows that the Veteran had limitation of extension for the index and long finger on both hands.  Specifically, his extension was limited by no more than 30 degrees (he was unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion) for the index and long finger on both hands.  There was no objective evidence of painful motion.  However, the Veteran was unable to perform repetitive-use testing with three repetitions.  Additionally, the Veteran had functional impairment for the index, long, ring, and little fingers on both hands.  In terms of pain, the Veteran had tenderness or pain to palpation for joints or soft tissue for the fingers on both hands.  However, the Veteran maintained normal strength in both hands.  Likewise, there was no ankylosis of the thumb or fingers on either hand.  The examiner indicated that all the Veterans fingers are tender at all joints, but more so distally (especially DIP joints that have some small Heberden's nodes).  Extension of digits 2-5 were limited by less than 10 degrees.

Per this evaluation, the Veteran's limitation of motion for his fingers would be noncompensable under DC 5228-5230, but following DC 5002, a 10 percent application for the group of minor joints is used for what would otherwise be a noncompensable limitation of motion for the joints.  However, even with a 10 percent application for the bilateral group of minor joints in the hands, and with the bilateral factor, the resulting evaluation is the same as the 20 percent evaluation of the active process rheumatoid arthritis.  

Therefore, for the foregoing reasons and bases, the Board finds the preponderance of the relevant evidence supports, at most, a 20 percent rating for the period on appeal for the Veteran's rheumatoid arthritis.  A rating in excess of 20 percent is not warranted at any time during the appeal period because there is no evidence of symptom combinations productive of impaired health or incapacitating exacerbations occurring three or more times a year, weight loss, anemia, severely incapacitating exacerbations, or constitutional manifestations associated with active joint involvement that is totally incapacitating.  All reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus

In March 2010, the RO granted service connection for diabetes and assigned a 20 percent disability rating, effective October 1, 2009, under DC 7913.

In a July 2009 VA examination, the Veteran had no history of hospitalizations for diabetes.  There was no history of diabetic ketoacidosis.  The Veteran did have minor hypoglycemic reactions approximately twice a week, which he was able to treat on his own.  He has never been hospitalized for hypoglycemia.  He was on a 60-carb per meal diet.  He had gained approximately 30 pounds in the last year.  This occurred primarily over a 4-month period when he was on prednisone.  The patient denied activity restriction due to diabetes, i.e., due to hypoglycemic reactions.  He had not had bowel or bladder dysfunction.  He was being followed at least every 3 months for diabetes.  

The patient denied numbness, tingling or burning of his feet.  There was no history of diabetic nephropathy.  Likewise, the Veteran had no history of coronary artery disease, peripheral vascular disease or cerebrovascular accident.  He had no history of gastroparesis, skin ulcerations or amputations of the toes.  The Veteran reported that he had some sexual dysfunction since 2006.  

During the examination, the Veteran's heart rate was normal with regular rhythm and without ectopy or murmurs.  His lungs were clear to auscultation and percussion bilaterally.  His dorsalis pedis and posterior tibial pulses were 2+ and equal bilaterally.  Hair growth was normal down to the toes.  There were no skin lesions in the feet.  He had vibratory sense, position sense, and pinprick sensation is entirely normal.  The examiner concluded that the Veteran's diabetes is poorly controlled with no evidence of significant secondary complications at that time.  

In a November 2010 note, the Veteran did not report any recent hypoglycemic episodes.  Likewise, in the same note, the Veterans diabetes was well controlled with medication.

Importantly, in a June 2011 letter from the Veteran's primary care physician since 2007, Dr. CH, the Veteran had a restricted diet between 1500 to 1800 calories a day, no sugar and reduced carbohydrates.  Injections with two types of insulin five times daily, lantus 40 units in AM and PM for a total of 80 units daily; novolog 15 to 25 units at each meal depending on calorie intake; and oral medications to include 1000mg metformin twice daily, with a total of 2000mg daily.  The Veteran's work restrictions were detailed as physical labor with supervision; no exercise i.e. running, long distance walking and backpacking.  If any exercise is performed, it must be with supervision only.  Additionally, no driving alone for more than one hour, no extended travel without accompaniment, no use of mechanical devices without supervision (i.e. tree shredders and wood chippers), and no prolonged exposure to temperatures that exceed 90 degrees.  Dr. CH reasoned that the restrictions are due to the Veteran having periods of hypoglycemia at least a few times a month.  Dr. CH added that without these recommendations the Veteran could be hospitalized due to untreated low blood sugars.  It was noted that the Veteran had no episodes of ketoacidosis.  Dr. CH concluded that the continuation of these restrictions have been in effect now since February 2009, during the beginning of the Veteran's last medical board and continue thru the date of the letter.  Finally, Dr. CH said it is unlikely that these restrictions will be lifted due to the Veteran's continual treatment for diabetes and other physical disabilities. 

In an October 2012 VA examination, the examiner remarked that the Veteran's diabetes required eight injections of insulin a day.  The Veteran reported a good to fair control of his diabetes, but he was limited in his activities due to blood sugar, hypoglycemia without any ketones.  The Veteran was limited to sedentary and light duty exertion/work.  Additionally, the RA of his hands had decreased fine motor skills due to chronic hand edema bilateral.  Strength was reduced to 4/5 bilaterally.  The Veteran is limited in writing, keyboarding, grasping to light/infrequent, which impairs the Veteran's ability to work with repetitive use of the hands.

In a May 2014 VA examination, the examiner indicated that the Veteran's diabetes was managed by a restricted diet, prescribed oral hypoglycemic agent, insulin requirements, and a regulation of activity.  The Veteran did not require hospitalization over the prior year for a hypoglycemic reaction or ketoacidosis.  The Veteran did not report unintentional weight loss or loss of strength.  The examiner indicated that the Veteran does not have any recognized complications of diabetes, including diabetic retinopathy, diabetic nephropathy, diabetic peripheral neuropathy, peripheral arterial disease, cerebrovascular disease, or coronary artery disease.  Veteran did complain of erectile dysfunction but the condition was related to testosterone deficiency and PTSD.  

In a December 2014 medical opinion, Dr. TH was asked to provide clarification on whether the Veteran was prescribed to regulate his activities as a result of his diabetes as was reported in the May 2014 VA examination.  Dr. TH clarified that after reviewing the available record from 2012 to present; she was unable to find any documentation from one of the Veteran's medical providers instructing him to avoid strenuous occupational and/or recreational activities.  She concluded that the Veteran has no regulation of activities due to his diabetes.

In a January 2016 medical opinion, Dr. TH provided further clarification since she did not review all the available records.  In this opinion Dr. TH opined that it is less likely as not that objective treatment records show evidence of hypoglycemia at least a few times a month or support that the Veteran requires regulation of activities due to his condition.  Dr. TH reasoned that she did not find records of individual results of the Veteran's home CBG measurements, but an average glucose of 147 and OHSU provider reported Hemoglobin A1c of 7.5 in January 2015.  Dr. TH stated that this does not suggest frequent hypoglycemia (nor does it rule this out).  She also did not find evidence of frequent hypoglycemia related to activity levels.  She added that there is evidence in 2011 from Dr. CH that activity restrictions were recommended, but Dr. TH did not find evidence of an objective basis for this recommendation.  She concluded that in January 2015, the Veteran reported to providers that he adjusts medication to avoid hypoglycemia "when very active" without comment by the provider that he should avoid being "very active."

The Board finds that a rating of 40 percent for diabetes mellitus is warranted for the entire period on appeal.  The preponderance of the evidence of record demonstrates that the diabetes mellitus was productive of a requirement for regulation of activities, along with regular insulin, and a restricted diet.

Specifically, in a June 2011 letter from the Veteran's primary care physician, who had been treating him since 2007, the PCP Dr. CH stated that the Veteran required two types of insulin injections five times daily, a diet restriction of 1500 to 1800 a day, with no sugar and reduced carbohydrates, and a restriction in physical labor and exercise.  Dr. CH described the Veteran's work restrictions as physical labor with supervision, no exercise i.e. running long distance, walking and backpacking.  The Veteran is only allowed to exercise with supervision.  Likewise, he is not supposed to drive alone for more than one hour, no extended travel without accompaniment, and no use of mechanical devices without supervision.  Additionally, he was to avoid prolonged exposure to temperatures that exceeded 90 degrees.  Dr. CH reasoned that the restrictions are due to the Veteran having periods of hypoglycemia at least a few times a month.  She added that without these recommendations the Veteran could be hospitalized due to untreated low blood sugars.  She concluded that the restrictions would likely maintain as part of the Veteran's treatment of diabetes and other physical disabilities.  

The Board recognizes that other medical opinions postdating Dr. CH's letter has reached a conclusion that the Veteran is not on any activity restriction, but those medical opinions are given less probative weight than Dr. CH's recommendations.  In fact, in a May 2014 VA examination, Dr. TH concurred that the Veteran had a regulation of activity as part of his treatment for diabetes.  Then, Dr. TH was asked to provide clarification to ensure that the record, as opposed to self-reporting by the Veteran, objectively evidenced the regulation of activity.  Dr. TH then changed her opinion in December 2014 and clarified that the record did not show a regulation of activity.  However, in reaching that conclusion Dr. TH failed to review the June 2011 letter from the Veteran's PCP Dr. CH.  Subsequently, in a January 2016 medical opinion Dr. TH, after reviewing Dr. CH's letter, concluded that the Veteran's activities were not regulated as part of his treatment.  She reasoned that the record does not show evidence of hypoglycemia at least a few times a month or support that the Veteran requires a regulation of activities because his glucose levels and A1c were within normal range.  Dr. TH stated that the Veteran's glucose level and A1c does not suggest frequent hypoglycemia nor does it rule it out.  She added that she could not find an objective basis for Dr. CH's recommendation of a regulation of activity.  The Board notes, however, that if the Veteran was following Dr. CH's recommendations then his glucose levels and A1c should in theory have been within normal range, as that is the reason for the recommended treatment.  Dr. CH prescribed the treatment to ensure the Veteran did not have hypoglycemic episodes, thus Dr. TH's contention that the record does not show frequent hypoglycemia means that the Veteran followed his doctor's recommendations.  

Moreover, Dr. CH's letter is adequate medical evidence that the Veteran's activities are restricted.  The letter was based on Dr. CH's years of providing treatment to the Veteran for his diabetic condition.  In addition, she provided a sound rationale for why the Veteran should limit his activities, i.e. that the restrictions were due to the Veteran having periods of hypoglycemia at least a few times a month.  Therefore, Dr. CH's letter suffices as medical evidence required showing that the Veteran's occupational and recreational activities have been restricted.  See Camacho, 21 Vet. App. at 364-66 (finding that the restriction of activities be based on a medical assessment of the appellant's individual circumstances and symptoms of diabetes, concerning the severity of the appellant's disability.).  For the foregoing reasons and bases, the Board finds the preponderance of the relevant evidence supports a 40 percent rating for the period on appeal for the Veteran's diabetes mellitus, as the Veteran requires insulin, has a restricted diet, and regulation of activities.  



ORDER

Entitlement to service connection for rheumatoid arthritis of both hands is denied.

Entitlement to an initial rating of 40 percent for service-connected diabetes mellitus type II is granted subject to the laws and regulations governing monetary awards.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


